Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Remarks and Amendments filed on 1-7-2022. As directed, claims 1-3, 6-7, 11, and 15-17 have been amended, claims 4-5, and 23 have been cancelled, and no new claims have been added. Thus, claims 1-3 and 6-22 are pending in the current application.

Response to Amendment
Applicant has amended claims 1-3, 6-7, and 11 to address minor informalities in the claims. The previously held claim objections are hereby withdrawn.
Applicant has amended claims 15-17 and cancelled claim 4 to address indefinite language in the claims, the previously held rejections under 35 USC 112(b) are hereby withdrawn.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 6-22 regarding the newly amended limitations of independent claims 1 and 11 have been considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (see Remarks pages 11-12 as filed) that Callaghan, relied on to teach known I/E ratios teaches away from the subject matter of the amended independent claims 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Hallback (WO 2014/046583).
Regarding claim 1, Jafari discloses a method for providing an oscillatory flow to a subject in need thereof (abstract, lines 1-4), comprising:

(b): converting the gas mixture into the oscillatory flow by applying thereto a predetermined oscillatory frequency and a predetermined ventilatory duration (paragraph 45, lines 1-3: the oscillatory frequency is input and received by the controller 224; paragraph 45, lines 3-6: ventilation parameters are set);
(c): outputting the oscillatory flow of step (b) at a first jet pressure, in which the outputted oscillatory flow has a first flow rate (abstract, lines 1-10; paragraph 39, lines 1-24; Fig. 5); and
(d): modulating the outputted oscillatory flow of step (b) to match the first flow rate and the first jet pressure (paragraph 39, lines 1-24 and paragraph 46, lines 1-28).
Jafari fails to explicitly disclose that the outputted oscillatory flow is modulated by matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilatory duration of step (b) by increasing or decreasing the ventilator duration.
However, Hallback teaches a high frequency oscillatory ventilator (abstract, lines 1-2) wherein the outputted oscillatory flow is modulated by matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration (page 10, lines 5-20 and claims 9-10 explain that the desired pressure is matched by adjusting the time delays of the inhalation or exhalation phases of respiration such that when pressure is negative, an exhalation valve is closed and the inspiration valve is opened with a specific time delay to increase the active exhalation time period and decrease the inhalation time, and separately when the pressure in the circuit is higher, the inspiratory valve remains open to increase the flow and length of time during inspiration) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method disclosed by Jafari with Hallback’s teaching of modulating gas flow by matching the first jet pressure and the predetermined jet pressure by increasing or decreasing ventilatory duration in order to ensure that the desired pressure profile is delivered to the patient during ventilation.
Regarding claim 6, Jafari in view of Hallback disclose the method of claim 1, as discussed above.
Modified Jafari further discloses wherein the gas mixture has a predetermined oxygen concentration (paragraph 45 of Jafari).
Claims 2-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Hallback (WO 2014/046583), as applied to claim 1 above, in further view of Forare (US 5,299,568).
Regarding claim 2, Jafari in view of Hallback disclose the method of claim 1, as discussed above.
Presently, modified Jafari fails to explicitly disclose that the pure oxygen and the air are independently supplied from their gas sources and mixed in a reservoir having a constant volume to form the gas mixture.
However, Forare teaches wherein the pure oxygen and the air are independently supplied from their gas sources (oxygen supply source 17 and air supply source 19) and mixed in a reservoir (“receiver tank”) having a constant volume to form the gas mixture (Col. 6, lines 21-31). Forare further teaches that the method described, and each of the tanks and gas supplies 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic system disclosed by Jafari with Forare’s teaching of separate reservoirs and supplies for the mixed volume, air, and oxygen so that each of the amounts of oxygen and air in the gas mixture can be independently controlled to achieve a desired flow and pressure within and outflowing from the reservoir.
Regarding claim 3, Jafari in view of Hallback and Forare disclose the method of claim 2, as discussed above.
Modified Jafari further discloses wherein the first jet pressure of the oscillatory flow is in proportion to the amount of gas mixture in the reservoir (Col. 3, lines 39-45 of Forare: the modified invention acts according to the ideal gas law which states that the product of pressure and volume of a gas are proportional to the amount of moles of component gases within the mixture).
Regarding claim 7, Jafari in view of Hallback disclose the method of claim 6, as discussed above.
Modified Jafari fails to disclose detecting an actual oxygen in step (c) and matching the actual oxygen concentration with the predetermined oxygen concentration by varying the amount of oxygen in the gas mixture of step (a). 
However, Forare teaches detecting an actual oxygen concentration in the gas mixture, and matching the actual oxygen concentration with the predetermined oxygen concentration by varying the amount of oxygen in the gas mixture in order to match the desired amount of oxygen for delivery to the patient (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Hallback (WO 2014/046583) and Forare (US 5,299,568), as applied to claim 7 above, in further view of Bird (US 5,862,802).
Regarding claim 8, Jafari in view of Hallback and Forare disclose the method of claim 7 as discussed above.
Modified Jafari fails to disclose wherein the predetermined oxygen concentration is 20-90%.
However, Bird teaches that 60% concentration of oxygen mixture is appropriate for patient ventilation (Col. 26, lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by modified Jafari to provide 60% oxygen concentration in order to deliver an acceptable amount of pure oxygen to the ventilated patient.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Hallback (WO 2014/046583), as applied to claim 1 above, in further view of Bird (US 5,862,802).
Regarding claim 9, Jafari in view of Hallback disclose the method of claim 1 as discussed above.

However, Bird teaches that 60% concentration of oxygen mixture is appropriate for patient ventilation (Col. 26, lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by modified Jafari to provide 60% oxygen concentration in order to deliver an acceptable amount of pure oxygen to the ventilated patient.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jafari (US 2013/0220324) in view of Hallback (WO 2014/046583), as applied to claim 1 above, in further view of Callaghan (US 2013/0087146).
Regarding claim 10, Jafari in view of Hallback disclose the method of claim 1, as discussed above.
Modified Jafari fails to disclose an I/E ratio between 2:1 and 1:6.
However, Callaghan teaches an I/E ratio between 2:1 and 1:4 (paragraph 69, lines 1-4).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2:1 to 1:4, which falls with the claimed range of 2:1 to 1:6 is met by Callaghan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I/E ratio of modified Jafari with Callaghan’s range in order to ensure that the ventilated patient is breathing at a clinically acceptable rate.
Claims 11, 13, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583).
Regarding claim 11, Chang discloses a portable ventilator for providing flow (abstract, lines 1-2; Fig. 4), comprising:
a reservoir (19) configured to house a gas mixture formed of pure oxygen and air, in which the gas mixture has a gas pressure (abstract, lines 1-15; paragraph 261, lines 1-12; Fig. 4);
	at least two inlet flow valves (28, 29) disposed upstream of the reservoir (19) and configured to individually control the respective amount of the air and the pure oxygen in the gas mixture (paragraphs 262-263 and Fig. 4);
	a controller configured to apply a predetermined ventilation duration to the gas mixture (see paragraph 267: flow rate to the patient is controlled by 25/26);
	a solenoid valve (30) configured to output the flow at a first jet pressure, in which the output low has a first flow rate (paragraph 267: valve 30 is configured to control the output gas flow and pressure; paragraph 207 discusses that the control valve can be a solenoid; see Fig. 4);
	an outlet flow meter (17) disposed downstream of the solenoid valve (30) and configured to detect the first flow rate of the flow (see paragraph 267: flow sensor 17 detects characteristics of the mixed gas to aid in modulating the flow; Fig. 4); and
	a control unit (25/26) configured to control the at least two inlet flow valves (28, 29), the solenoid valve (30), and the outlet flow meter (17), wherein the control unit (25/26) is programmed with instructions to execute a method for modulating flow (see paragraph 267: the controller modulates all the valves in the circuit and is configured to receive feedback from 
	Chang fails to disclose that the output flow is oscillated by a frequency controller, and that the outputted oscillatory flow is modulated by matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration.
	However, Jafari teaches a method for providing an oscillatory flow to a subject in need thereof (abstract, lines 1-10) wherein the oscillatory flow has a predetermined oscillatory frequency applied by a frequency controller (224) (paragraph 40, lines 1-10; paragraphs 45-46 discuss that the frequency is set). Jafari further teaches that oscillatory flow increases respiratory recruitment and perfusion (see paragraph 2).
	Therefore, it would have been obvious to modify the ventilator and the controller of Chang to include a frequency controller to provide an oscillatory flow of gas in order to increase recruitment and perfusion of the respiratory system during ventilation.
Now modified Chang fails to explicitly disclose that the outputted oscillatory flow is modulated by matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration.
However, Hallback teaches a high frequency oscillatory ventilator (abstract, lines 1-2) wherein the outputted oscillatory flow is modulated by matching the first jet pressure with the predetermined jet pressure by varying the predetermined ventilator duration of step (b) by increasing or decreasing the ventilator duration (page 10, lines 5-20 and claims 9-10 explain that the desired pressure is matched by adjusting the time delays of the inhalation or exhalation phases of respiration such that when pressure is negative, an exhalation valve is closed and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method disclosed by modified Jafari with Hallback’s teaching of modulating gas flow by matching the first jet pressure and the predetermined jet pressure by increasing or decreasing ventilatory duration in order to ensure that the desired pressure profile is delivered to the patient during ventilation.
Regarding claim 13, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Chang further discloses a pressure sensor (21) coupled to the reservoir (19) to detect the gas pressure of the mixture (Fig. 4; paragraph 265, lines 1-5).
Regarding claim 16, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses that the at least two inlet flow valves (28, 29 of Chang) controls the respective amounts of air and oxygen in the gas flow based on the first flow rate (paragraphs 251, 258 of Chang).
Regarding claim 17, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses an inlet flow meter (10) disposed between the at least two inlet flow valves (28, 29 of Chang) and the reservoir (19 of Chang) and configured to detect 
Regarding claim 20, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang further discloses at least one check valve (22, 23, 16 of Chang) configured to prevent the air, oxygen, or flow from moving backwards (see paragraphs 60, and 219-227 of Chang, and Fig. 4).
Regarding claim 21, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose an airway pressure sensor configured to determine airway pressure of a subject.
However, Jafari teaches an airway pressure sensor configured to detect an airway pressure of a subject (paragraph 34: pressure sensor may be affixed at or near the patient wye 170 to measure a wye pressure). Jafari indicates that such a pressure sensor allows for the determination of the wye pressure in the patient circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the patient circuit of modified Chang to further include an airway pressure sensor as taught by Jafari to enable the patient’s airway pressure to be monitored.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583), as applied to claims 11 and 13 above, in further view of Forare (US 5,299,568).
Regarding claim 12, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose wherein the first jet pressure of the oscillatory flow is in proportion to the amount of gas mixture in the reservoir.
However, Forare teaches wherein the first jet pressure of the oscillatory flow is in proportion to the amount of gas mixture in the reservoir (Col. 3, lines 39-45 of Forare: the ventilator acts according to the ideal gas law which states that the product of pressure and volume of a gas are proportional to the amount of moles of component gases within the mixture), and further indicates that the method described allows for altering the components of each of the oxygen and the air in the mixture independently to reach a desired mixture (Col. 4, lines 32-38).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pneumatic system disclosed by modified Chang with Forare’s teaching of making the first jet pressure substantially equal to the gas pressure and in proportion to the gas mixture so that each of the amounts of oxygen and air in the gas mixture can be independently controlled to achieve a desired flow and pressure within and outflowing from the reservoir and behave according to the ideal gas law.
Regarding claim 15, Chang in view of Jafari and Hallback disclose the ventilator of claim 13, as discussed above.
Modified Chang further discloses at least two inlet flow valves (28, 29 of Chang).

However, Forare teaches a method of controlling ventilation by controlling the respective amount of air and pure oxygen in the gas mixture based on the gas pressure such that the components of the gas mixture are independently controlled (Forare Col. 2, lines 42-53 and Col. 2, line 59 through Col. 3, line 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control method disclosed by modified Chang with Forare’s teaching of modulating gas flow according to the ideal gas law so that each of the amounts of oxygen and air in the gas mixture can be independently controlled to achieve a desired flow and pressure.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583), as applied to claim 13 above, in further view of White (US 2016/0193438).
Regarding claim 14, Chang in view of Jafari and Hallback disclose the ventilator of claim 13, as discussed above.
While Chang discloses a pressure sensor (21) coupled to the reservoir (19) to detect the gas pressure of the mixture (Fig. 4; paragraph 265, lines 1-5), modified Chang fails to disclose that the pressure sensor is one of an absolute, gauge, vacuum, differential, or sealed pressure sensor.
However, White teaches a pressure sensor configured as a differential pressure sensor (paragraph 553).
.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583), as applied to claim 11 above, in further view of Bird (US 5,862,802).
Regarding claim 18, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose wherein the predetermined oxygen concentration is 20-90%.
However, Bird teaches that 60% concentration of oxygen mixture is appropriate for patient ventilation (Col. 26, lines 46-52).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by modified Chang to provide 60% oxygen concentration in order to deliver an acceptable amount of pure oxygen to the ventilated patient.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583), as applied to claim 11 above, in further view of Smythe (US 3,848,591).
Regarding claim 19, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.

However, Smythe teaches a frequency controller including an oscillator (Col. 1, lines 11-25 “oscillator”) and a digital-to-analog converter (Col. 1, lines 1-11) for use in a pressure meter for controlling an oscillatory parameter. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the frequency controller of modified Chang could be modified to include an oscillator and a D-to-A converter for providing control of the oscillatory parameter.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2016/0287824) in view of Jafari (US 2013/0220324) and Hallback (WO 2014/046583), as applied to claim 11 above, in further view of Bird (US 5,862,802) and Callaghan (US 2013/0087146).
Regarding claim 22, Chang in view of Jafari and Hallback disclose the ventilator of claim 11, as discussed above.
Modified Chang fails to disclose wherein the predetermined oscillatory frequency is between 1 and 8 Hz and the jet pressure is 5-45 psi, and an I/E ratio between 2:1 and 1:6.
However, Bird teaches a predetermined frequency of 2-7 Hertz (Col. 48, lines 27-28) and a jet pressure of 45-55 psi (Col. 12, lines 12-15).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2-7 Hertz, which falls with the claimed range of 1-8 Hertz is met by Bird.
prima facie case of obviousness exists (see MPEP 2144.05). Therefore, the range of 45-55 psi which overlaps the claimed range of 5-45 psi is obvious over Bird.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jet pressure and frequency of modified Chang with each of Bird’s respective ranges to provide oscillatory flow to the patient.
Further modified Chang fails to disclose an I/E ratio between 2:1 and 1:6.
However, Callaghan teaches an I/E ratio between 2:1 and 1:4 (paragraph 69, lines 1-4).
In the case where the range disclosed by the prior art is within the claimed range, the claimed range is anticipated (see MPEP 2131.03). Thus, the range of 2:1 to 1:4, which falls with the claimed range of 2:1 to 1:6 is met by Callaghan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the I/E ratio of modified Chang with Callaghan’s range in order to ensure that the ventilated patient is breathing at a clinically acceptable rate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Doyle (US 2014/0000606) is cited for its relevant discussion of tube resistance as it applies to varying the ventilatory duration of a ventilator in order to achieve a prescribed pressure in the patient circuit at paragraph 58
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785